Citation Nr: 0925729	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that 
granted service connection for PTSD, rated 70 percent 
disabling.  The November 2003 rating decision originally 
granted a 30 percent rating for PTSD, but it was increased to 
70 percent effective the date of the Veteran's service 
connection claim by the RO/AMC in a decision dated in April 
2009.  This represented a partial grant of the benefit sought 
on appeal. 

This matter was previously remanded by the Board in November 
2007.  The additional development prescribed therein having 
been completed, this case was returned to the Board for 
appellate disposition.


FINDING OF FACT

The Veteran's PTSD is not shown to be characterized by total 
social and occupational impairment due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives or one's own name or occupation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.

In this case, these notice requirements were satisfied.  In a 
letter dated in September 2003 and sent to the Veteran prior 
to the initial rating decision herein, the RO informed the 
Veteran of the evidence that VA was responsible for obtaining 
as well as the evidence that he needed to submit in support 
of his claim.  In the Board's November 2007 remand, the 
RO/AMC was instructed to send the Veteran an additional VCAA 
compliant notice that met the requirements set forth in 
Dingess.  In January 2008, the RO/AMC sent the Veteran a 
letter that provided additional information about his and 
VA's respective duties to obtain evidence, explained that the 
Veteran needed to show that his disability got worse in order 
to receive a higher evaluation, and adequately explained how 
VA determines disability ratings and effective dates.  The 
Veteran's claim was subsequently readjudicated in a rating 
decision dated in April 2009 and in a Supplemental Statement 
of the Case (SSOC) also dated in April 2009, thus curing any 
pre-decisional notice errors.  Pursuant to these 
readjudications, the Veteran's initial rating for his PTSD 
was increased from 30 percent to 70 percent, effective the 
date of his claim.  

The Board is aware of the decision of the Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In Vazquez-Flores, the Court addressed specific 
notification requirements that apply when a Veteran claims 
that an increase in an existing evaluation is warranted.  
However, the Court there stressed the difference between 
claims for increased compensation, which center primarily on 
evaluating an increase in the severity of a disability that 
is already service connected, and initial claims for 
disability compensation, which are generally focused on 
substantiating service connection through evidence of an in 
service incident, a current disability, and a nexus between 
the two.  Since the instant case concerns the propriety of an 
initial evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, lay statements, 
and statements from the Veteran's private physicians.  
Although the Veteran was treated by private psychiatrists, 
the claims file does not indicate that the Veteran provided 
releases of information to enable VA to obtain copies of his 
private treatment records.  Therefore, they could not be 
obtained.  

Two VA psychiatric examinations and a VA social and 
industrial survey were provided in connection with this 
claim.  An initial VA examination was conducted in November 
2003.  In the Board's November 2007 remand, the Board 
directed that the Veteran be re-examined by a psychiatrist.  
An examination that substantially complied with the 
instructions set forth in Board's remand was accomplished in 
January 2009.  A social worker also interviewed the Veteran 
and prepared a social and industrial survey.  

The Board finds that the VA satisfied its duty to assist.  
The Board also finds that all of the instructions set forth 
in the November 2007 remand were substantially complied with. 

II.  Increased Initial Rating

The Veteran contends that he should receive an 100 percent 
rating for his PTSD.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In connection with his claim, the Veteran submitted a 
statement from a private psychiatrist with the G. Clinic 
dated in August 2003.  The private psychiatrist indicated 
that the Veteran reported sleeping only two to three hours 
per night and had frequent distressing dreams, severe memory 
problems, hypervigilance, and an exaggerated startle 
response.  The private psychiatrist reported that the Veteran 
reported depressed mood, infrequent thoughts of death, and 
frequent visual and auditory hallucinations and illusions 
such as hearing his name called or seeing shadows in his 
peripheral vision.  Upon examination, the Veteran was 
normally dressed and cooperative; his thought process was 
linear and without evidence of current hallucinations or 
delusions, and his affect was slightly restricted.  He was 
oriented and his judgment and insight were assessed as fair.  
He did not have any current suicidal or homicidal ideation.

While the psychiatrist noted that the Veteran was then 
currently employed by the postal service as a supervisor, he 
nonetheless opined that the Veteran was permanently disabled 
and unemployable.  He assigned a global assessment of 
functioning (GAF) score of 35.  A GAF of 31-40 is indicative 
of some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  The private 
psychiatrist indicated that he prescribed an antidepressant 
and two atypical antipsychotic medications to help control 
the Veteran's symptoms.  

The Veteran was examined by VA in November 2003.  At that 
time, he reported symptoms including seeing things out of the 
corner of his eye that were not there, hearing voices calling 
his name, interrupted sleep, nightmares that occurred 
approximately two or three times per year, intermittent 
outbursts of anger, and some intrusive thoughts.  He reported 
that he was hypervigilant, easily startled, and occasionally 
anxious.  He reported that he disliked crowds, although the 
examiner noted that the Veteran worked with approximately 250 
people.  The Veteran worked full time as a supervisor for the 
postal service; he worked there for 10 years.

The Veteran reported that he avoided television programs 
about war or military subjects.  He reported limited social 
relationships and solitary recreational and leisure pursuits.  
He denied experiencing panic attacks.  He denied any 
difficulties with substance abuse.  He was never hospitalized 
for psychiatric reasons, and reported recently beginning 
outpatient treatment with a private psychiatrist.  

Upon examination, the Veteran was alert and cooperative.  He 
was casually and neatly dressed.  His mood was calm and his 
affect was appropriate.  His thought processes and content 
were normal, without loose associations, flights of ideas, or 
any evidence of delusions, suspicions, or ideas of reference.  
There was no abnormal motor activity.  His communication 
skills, memory, and intellectual capacity were unimpaired.  
The Veteran was oriented in all spheres.  He did not report 
any suicidal or homicidal thoughts.  The examiner assigned a 
GAF score of 57.  A GAF of 51-60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner assessed the Veteran as 
exhibiting mild to moderate impairment of psychosocial 
functioning.  The examiner acknowledged that the Veteran's 
private psychiatrist assigned a much lower GAF score, but his 
report indicated that he disagreed with that assessment.  The 
examiner deemed the Veteran capable of managing his financial 
affairs.

The Veteran subsequently submitted a letter from another 
psychiatrist at the G. clinic dated in July 2005.  At that 
time, the Veteran reported that he was still working for the 
postal service.  He reported experiencing nightmares 1 to 2 
times per week, flashbacks 3 to 4 times per month, and panic 
attacks 2 to 3 times per week lasting at least 3 minutes.  He 
reported averaging 4 to 5 hours of sleep per night.  The 
Veteran also reported intrusive thoughts, being easily 
startled, and social isolation.  He reported impaired memory, 
experiencing visual and auditory hallucinations multiple 
times per day, depression, occasional crying spells, and 
irritability.  The psychiatrist assigned a GAF score of 40, 
and opined that the Veteran was unable to sustain social 
relationships and was moderately compromised in his ability 
to sustain work relationships.  He noted that he prescribed 
trazadone, Wellbutrin (buproprion), Seroquel (quetiapine 
fumarate), and Klonopin (clonazepam).   

This Veteran submitted another letter from this private 
psychiatrist dated in January 2008.  The private psychiatrist 
indicated that the Veteran reported experiencing nightmares 3 
times per week, flashbacks 3 times per week, and panic 
attacks lasting at least 10 minutes 3 times per week.  The 
Veteran also reported intrusive thoughts, and exaggerated 
startle response, hypervigilance, impaired memory, 
depression, irritability, and daily visual and auditory 
hallucinations.  The private psychiatrist assigned a GAF 
score of 45.  A GAF of 41-50 is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The private psychiatrist assessed the 
Veteran as moderately compromised in his ability to sustain 
work and social relationships.  His medication regimen was 
essentially unchanged from July 2005, except that the dosage 
of Wellbutrin was increased and the dosage of Seroquel was 
decreased.  

The Veteran was reexamined by VA in January 2009.  At that 
time, the Veteran reported weekly nightmares, daily intrusive 
thoughts, and panic attacks while at work that occurred 
multiple times per week.  The Veteran reported that during 
these panic attacks, he needed to go to a quiet area.  On one 
occasion when he was prevented from doing so, he got into a 
verbal altercation with his supervisor.  The Veteran also 
reported hypervigilance, an exaggerated startle response, and 
sleep disturbances.  He described detachment from others and 
indicated avoidance of things associated with the current 
conflicts in Iraq and Afghanistan.  The examiner opined that 
these symptoms caused the Veteran "significant compromise" 
at work in the form of frequent panic attacks resulting in 
decreased productivity, verbal confrontations, and missed 
work days.  The Veteran described work as his primary 
stressor.  He denied homicidal or suicidal ideation.  

Upon examination, the Veteran was casually dressed, had 
adequate eye contact, normal speech, and slight psychomotor 
activity indicative of anxiety.  His affect was "anxious 
some", his thought processes were mostly direct but 
circumstantial at times, and there was no clear evidence of 
delusions.  The Veteran reported seeing shadows moving and 
hearing his name called when he was alone.  He was fully 
alert and oriented.  His short term memory was assessed as 
impaired.  His insight and judgment were deemed to be fair.  
He was assigned a GAF score of 50; however, the examiner 
reported that this likely represented some improvement over 
the Veteran's prior functioning.  The examiner opined that 
the lower GAF scores assigned by the Veteran's private 
psychiatrists were more consistent with profound mental 
illness characterized by hospitalizations and suicidal 
behavior, while the higher score assigned by the previous VA 
examiner indicated less serious symptoms than those currently 
experienced by the Veteran.  The examiner opined that the 
Veteran was capable of handling his finances.

A social and industrial survey was performed by a VA social 
worker in February 2009.  The Veteran was noted to be 
casually dressed and appropriately groomed.  He was 
cooperative and able to maintain eye contact.  At times he 
had a slight tic on the right side of his face and he 
appeared slightly anxious.  His speech was soft, but fluent, 
coherent, and logical.  There was no evidence of a thought 
disorder.  His communication ability was adequate and his 
reality testing was unimpaired.  The Veteran reported memory 
problems and was noted to have some difficulty recalling 
dates, but his long term memory was otherwise intact.  The 
social worker assessed the Veteran's cognitive functioning as 
minimally impaired but his emotional functioning as 
moderately to severely impaired.

The Veteran reported symptoms including increased 
irritability and anger, feelings of sadness, crying spells, 
feelings of hopelessness and helplessness, mood swings, 
racing thoughts, panic attacks 2-3 times per week, 
nightmares, intrusive thoughts, being easily startled, and 
visual and auditory hallucinations.  He also reported low 
energy and night sweats.  

The Veteran reported he was employed at the post office since 
1993, and currently worked in a supervisory position.  At 
times, he became angry and needed to leave the work area for 
10-15 minutes to calm down.  He felt that he was unable to 
adjust to the work environment any longer, felt unable to 
keep up with paperwork, and forgot where he put things at 
work.  He did not receive any individual performance 
evaluations and was not referred to the employee assistance 
program.  He reported that his co-workers helped him by 
giving him support when he needed to leave the work area.  He 
reported he was respected by the individuals that he 
supervises, and that his conflicts were mostly with 
management.  The social worker indicated that the Veteran's 
occupation was consistent with his education and training.  

The Veteran reported that his employer had not made 
accommodations for his disability since only some close co-
workers and one supervisor were aware of his difficulties.  
They tried to accommodate his need for quiet time and safe 
space by covering for him.  However, the Veteran felt that, 
while he was still working, he could not continue in his 
current employment.  The Veteran felt that work stress 
aggravated his PTSD symptoms; for example, he reported more 
panic attacks while at work as compared to other situations.  
He was also fearful of being hit by an industrial vehicle in 
the work area since he was hit by such a vehicle in August 
2008.  

The Veteran reported working weekdays from 5 p.m. to 2:30 
a.m.  On his days off, he did errands, worked in his yard, 
talked to friends on the telephone, spent time on the 
computer, and watched television.  He used to be involved 
with cars as a hobby, but was no longer interested in this.

The social worker reported that she was unable to assess the 
Veteran's ability to handle his financial affairs, since the 
Veteran reported that his wife handled their financial 
affairs.  However, the Veteran reported that he felt able to 
handle these tasks if she were not available.  The social 
worker suspected that the Veteran could be at risk of 
forgetting to pay bills or becoming disorganized about 
keeping track of financial obligations.

The Veteran submitted letters from his supervisor and a co-
worker.  The Veteran's supervisor wrote that the Veteran's 
efficiency and maintenance of occupational standards 
decreased during the past 3 years.  He overreacts to loud 
noises and is overemotional.  He has difficulty adapting to 
stressful work situations, displays anger, and forgets 
instructions or to complete assigned tasks.  On several 
occasions he had to leave the work area.  He works only an 
average of 4 days per week, utilizing leave the remainder of 
the work week.    

The Veteran's coworker also noted that the Veteran's behavior 
changed recently.  He is easily angered and becomes very 
upset with his supervisors, which led to an emotional 
outburst on one occasion.  The coworker also indicated that 
sometimes the Veteran needs to leave the work area, that he 
jumps at loud noises, and that he seems to hear sounds that 
are not there.  

The evidence does not support the assignment of a 100 percent 
rating for the Veteran's PTSD.  The Veteran does not exhibit 
total occupational and social impairment, as evidenced by the 
fact that he is able to maintain his employment at the postal 
service notwithstanding his difficulties with supervisors, 
need to leave the work area at times, and recurrent use of 
leave.  There is no evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
or a persistent danger of the Veteran hurting himself or 
others.  While the Veteran at times exhibited some 
circumstantiality, as noted in the most recent VA examination 
report, his thought processes were, for the most part, 
assessed as normal.  The Veteran was not assessed by as 
suicidal or homicidal by either the VA examiners or his 
private psychiatrists, he has never been hospitalized for 
psychiatric reasons, and there the only reported altercations 
he was involved in during the period relevant to this appeal 
were verbal in nature.  

There is no evidence of an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The Veteran was appropriately dressed and 
groomed at each of his examinations, and his private 
psychiatrists did not indicate the Veteran had any 
deficiencies in this area.  Moreover, both of the VA 
examiners and one of Veteran's private psychiatrists deemed 
him capable of handling his financial affairs.  His other 
private psychiatrist did not express any opinion as to this 
matter.  While the VA social worker indicated that the 
Veteran may be at some risk of forgetting to pay bills or 
becoming disorganized, she did not conclude that he was 
unable to handle his finances or perform activities of daily 
living.  There is also no evidence that the Veteran 
experiences disorientation to time or place; he was noted to 
be fully oriented at all VA examinations and no deficiencies 
in this area were noted by his private psychiatrists.  

While the Veteran has some impairment of his memory, there is 
no evidence of memory loss for the names of close relatives, 
his own occupation, or his own name. While the Veteran does 
reportedly exhibit persistent auditory and visual 
hallucinations such as hearing his name being called or 
seeing shadows in his peripheral vision, this symptom is not 
so severe as to render the Veteran totally unable to function 
either in a work environment or in any other setting.  

The Board is aware that the GAF scores of 35 and 40 assigned 
by the Veteran's private psychiatrists in 2003 and 2005, 
respectively, could be consistent with severe mental illness 
productive of total occupational impairment.  In this regard, 
the Board notes that a psychiatrist's classification of the 
level of psychiatric impairment, by word or by GAF score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  As noted above, this evidence does not 
support the assignment of a total disability rating.  

Additionally, in his January 2009 report of examination, the 
VA examiner assigned a GAF score of 50 and explained that the 
scores of 35 and 40 that were assigned by the Veteran's 
private psychiatrists in 2003 and 2005, respectively, were 
inconsistent with the Veteran's presentation.  As discussed 
above, the examiner noted that these scores were more 
consistent with severe mental illness requiring 
hospitalizations and with suicidal behavior.  The Veteran was 
never hospitalized for psychiatric reasons and there is no 
evidence of suicidal behavior at any time.  Moreover, in his 
July 2005 letter, one of the Veteran's private psychiatrists 
specifically opined that the Veteran was only moderately 
compromised in his ability to sustain work relationships, 
notwithstanding that he assigned the Veteran a GAF score of 
40.  

While the other private psychiatrist opined that the Veteran 
was unemployable in his August 2003 letter, the Board finds 
his opinion is entitled to little weight in this regard in 
light of the fact that the Veteran was in fact working full 
time at the time that this opinion was rendered.  
Additionally, the Veteran continued to work full time for 
more than five years thereafter, demonstrating that he was 
not actually unemployable.  See, e.g., Rodriguez v. Peake, 22 
Vet. App. 295, 303-304 (2008) (noting that the Board may 
examine the factual foundation of medical opinion).  The 
Board finds that assessment set forth in the VA examiner's 
January 2009 report of examination, rendered after a 
comprehensive examination of the Veteran and a review of the 
claims file, including all of the prior medical opinions 
concerning the Veteran's psychiatric status, is more 
probative than the opinion set forth in the August 2003 
letter.  While the VA examiner acknowledged that the 
Veteran's psychological functioning may have improved with 
treatment over the course of this appeal, the Board notes 
that the Veteran's supervisor indicated that the Veteran's 
work performance did not decline until in or about 2006, 
which is also inconsistent with the private psychiatrist's 
opinion that the Veteran was unable to work in 2003.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  There 
is no evidence of symptoms such as frequent hospitalization 
or marked interference with employment.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

	
ORDER

A rating in excess of 70 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


